PER CURIAM.
This is an appeal by a member of the crew of a vessel in an action seeking recovery from the owner on the ground that the latter was constituted an insurer against war risks by the provisions of an order promulgated by the Maritime War Emergency Board. The court below held that no such liability on the part of the owner existed in view of the fact that it had procured from the War Shipping Administration a war risk insurance policy insuring those who were required by the order to be insured. Whether the procurement of such a policy is a compliance with the order is a question which is no longer of any practical importance, since it has been answered in the affirmative by a subsequent order or decision of the Board. We think, however, that it was correctly answered by the judge below for reasons adequately set forth in his opinion.
Affirmed.